Title: To Thomas Jefferson from Robert K. Lowry, 4 October 1804
From: Lowry, Robert K.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Siena 4th. October 1804
               
               Having had, during a short residence in this country, an opportunity to obtain some information respecting the treatment of the Silk worm, and the manner of procuring the Silk after it is made by the insect; I have put my remarks on paper in as full and at the same time as concise a form, as I have been capable of, & take the liberty of sending to your Excellency, with these observations, a portion of the Seed of the Silk-worm, being satisfied that you alone can, or would have the curiosity to attempt, the introduction of this useful insect into the United States. I am at the same time persuaded that it would by no means be difficult to do so.—
               I am sensible that there are Essays on the subject of the Silk worm in every Encyclopedia published; as also in the  Dictionary of Rosier; and that of course the remarks I inclose can scarcely be new, & may therefore be unnecessary. It may still be observed, that it is more than probable that these works repose too much on a very simple operation and that plain directions taken from those whose occupation it is to raise the Silk, are preferable to lengthy theories.—
               I am on the point of setting out for Marseilles, where I propose passing the Winter. Should I obtain any information there, or on my Route, which should alter materially any of the observations in the papers herewith, I shall take the liberty of communicating it.—
               
               I know not in what terms, to apologize to your Excellency, for an intrusion which has as equal a chance of being troublesome, as of being acceptable. I pray you to attribute to me no motive of officious zeal, or ostentation of utility.
               With sentiments of profound respect, I remain Your Excellency’s obedient Servt.
               
                  
                     Robert K Lowry
                  
               
            